Citation Nr: 1333045	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  07-24 006	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for a left knee disability.  

2.  Entitlement to an increase in a 10 percent rating for a left hip disability.  

3.  Entitlement to an increase in a 10 percent rating for a left ankle disability.  

4.  Entitlement to an increase in a 10 percent rating for a left thumb disability.  

5.  Entitlement to an increased (compensable) rating for dermatitis of the left ear and neck.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on verified active duty from July 1977 to December 1992, from December 2001 to December 2002, and from February 2003 to November 2003.  He also had additional service in the Alabama Air National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2006 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increase in a 30 percent rating for a left knee disability (residuals of a left knee injury with degenerative joint disease); denied an increase in a 10 percent rating for a left hip disability (residuals of a left hip injury with degenerative joint disease); denied an increase in a 10 percent rating for a left ankle disability (left ankle strain); denied an increased (compensable) rating for a left thumb disability (residuals of a left thumb injury); and denied an increased (compensable) rating for dermatitis of the left ear and neck.  

In March 2008, the Veteran appeared at a personal hearing at the RO.  A transcript of the hearing is in the  claim file.  

A May 2008 RO decision increased the rating for the Veteran's service-connected left thumb disability to 10 percent, effective March 9, 2006.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In November 2009, the Veteran appeared at Travel Board hearing before a Veterans Law Judge.  A transcript of the hearing is in the Veteran's claim file.  

In April 2010 and October 2011, the Board remanded the issues of entitlement to an increase in a 30 percent rating for a left knee disability; entitlement to an increase in a 10 percent rating for a left hip disability; entitlement to an increase in a 10 percent rating for a left ankle disability; entitlement to an increase in a 10 percent rating for a left thumb disability; and entitlement to an increased (compensable) rating for dermatitis of the left ear and neck, for further development.  

In the April 2010 and October 2011 remands, the Board listed the Veteran's claim for an increased rating for a left thumb disability as entitlement to an increased (compensable) rating for a left thumb disability for the period prior to March 9, 2006, and entitlement to an increase in a 10 percent rating for a left thumb disability for the period since March 9, 2006.  However, the May 2008 RO decision granted an increased 10 percent rating for the Veteran's left thumb disability, effective March 9, 2006, which is the date of his current claim.  Therefore, the 10 percent disability rating for the Veteran's left thumb disability has been in effect throughout the entire appeal period.  Accordingly, the issue is addressed as indicated on the title page of this decision.  


FINDING OF FACT

In September 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


